    Case 2:19-cv-00190-PLM-MV ECF No. 15 filed 12/03/19 PageID.42 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN

ANDREW LONGUSKI,

        Plaintiff,                            NO. 2:19-190

v                                             HON. PAUL L. MALONEY

RYAN AKERS and GARY DEMERS,                   MAG. MAARTEN VERMAAT

         Defendants.


Julie A. Gafkay (P53680)                      James T. Farrell (P35400)
Gafkay Law, PLC                               Assistant Attorney General
Attorney for Plaintiff                        Attorney for Defendant Demers
175 S. Main Street                            Michigan Dept. of Attorney General
Frankenmuth, MI 48734                         MDOC Division
(989) 652-9240                                P.O. Box 30217
jgafkay@gafkaylaw.com                         Lansing, MI 48909
                                              (517) 335-3055
                                              farrellj@michigan.gov

                                                                               /

      STIPULATED ORDER EXTENDING DEADLINE FOR DEFENDANT
              DEMERS TO RESPOND TO THE COMPLAINT

        Based on the stipulation of the parties,

        It is ORDERED that defendant, MSP D/Sgt Gary Demers, shall file a

response to plaintiff’s complaint by December 20, 2019.


Date:
          December 3, 2019                            /s/ Maarten Vermaat
                                                   Maarten Vermaat
                                                   U.S. Magistrate Judge

Stipulated to by:

/s/ Julie A. Gafkay (with permission)
Julie A. Gafkay (P53680)
Gafkay Law, PLC
Attorney for Plaintiff
  Case 2:19-cv-00190-PLM-MV ECF No. 15 filed 12/03/19 PageID.43 Page 2 of 2



/s/ James T. Farrell
James T. Farrell (P35400)
Michigan Dept. of Attorney General
Attorney for Defendant Demers




                                     2
